Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-9 are objected to because of the following informalities:  
Claim 4 is a dependent apparatus claim, but it is written in method claim format, i.e. “microphones are placed…” The claim should be amended to use functional language, e.g. configured for, or adapted for.
Claims 4-9 are directed to the processing of audio signals and heart condition data; these limitations should be tied to processor and/or data storage recited in claim 1, such as: the processor configured to analyze the audio signals…. by compared to heart condition data stored on the data storage. When written as a “wherein” limitation, these claims are interpreted as a functional limitation of the recited system. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: alignment mechanism in claims 1 and 14 for using the generic place holder “mechanism” without reciting proper structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Note to Applicant: 112(f) interpretation of “alignment mechanism” is not invoked in claim 2. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 9, both claims depend from claim 1, and both recite the limitation “the heart condition data”, there is no proper antecedent basis for this limitation in the claim. Claims 8 and 9 can be amended to depend from claim 5 for proper antecedent basis.
Claim 14, line 2 “the alignment mechanism” lacks proper antecedent basis in the claims.
Claims 15-20 are rejected as these claims depend rejected claim 14.
Claim Rejections - 35 USC § 101
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): claim 14 is directed to a method for monitoring heart activity, and thus, the claims fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 14 recites:
A method for monitoring heart activity, the method comprising the steps of: 
placing the alignment mechanism of a heart monitoring system at a desired location, wherein the placement results in alignment of one or more microphones of the heart monitoring system at auscultatory areas suitable for monitoring heart sounds; 
initiating recording or monitoring of audio signals with the one or more microphones, wherein the audio signals from each of the one or more microphones are individual tracks; 
analyzing the audio signals to evaluate whether a heart condition is present; and 
displaying results of the analysis of the audio signals.

To claim 14, the bolded limitations refer to structure, or additional elements, and will be addressed below under Step 2A prong 2. As for the italicized limitations, the placing, initiating, analyzing and displaying steps are all directed to mental processes, which include mental and/or manual steps performed by a human. In particular, a human (such as a physician) can use a well known stethoscope on a human patient in the following manner: manually placing a stethoscope mental processes. 
The claims do not currently recite a computer/processor, or display device for performing the analyzing and displaying steps. However, when the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. 
Dependent claims 15-16 are directed to the intended placement of a heart monitoring system e.g. stethoscope, which involves further mental judgment and manual placement made by a human.
Dependent claims 17-20 are further limit the analyzing step, and are thus also wholly fall under mental processes made in a humans’ mind.
Under Step 2(a) prong 2:
This judicial exception is not integrated into a practical application because the recited method does not include an improvement to the function of a computer or to any other technology or technical field (see MPEP 2106.05(a)), 
This judicial exception is not integrated into a practical application because the recited method does not require the use of a particular machine (see MPEP 2106.05(b)). The recited bold limitations, i.e. alignment mechanism, heart monitoring system and microphone, do not include specific structure(s) that would differentiate each of these structure from its generic counterpart. Thus, these structural limitations are interpreted as defining the field of use or generally linking the use of the judicial except to a particular technological environment (see MPEP 2106.05(e) and 2106.05(h)) 
The dependent claims do not recite additional elements that integrate the judicial exception into a practical application.
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recite “alignment mechanism”, “heart monitoring system” and “microphone(s)” are well-understood, routine and conventional activities previously known in the industry.  
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Bredsen et al. US 5,010,889 discloses an electric stethoscope comprising a microphone having an alignment mechanism (106), and a processing unit (100
Darbari et al. US 2018/0116626 A1 discloses a heart activity monitor, the monitor comprises a plurality of microphones and attached/worn on the body by using alignment mechanisms (e.g. straps, placement pads, adhesives shown in Fig. 12-14), and heart data is recorded and analyzed by a mobile device as shown in Fig. 15.
Hoffman US 2005/0054958 A1 discloses an alignment means as shown in Figs. 1-5 for attaching a heart activity monitor thereon for acquiring heart sounds. (US 7,517,328 B2 and US 8,079,968 B2 are similar)
Griffin et al. US 2019/0083038 discloses a heart activity monitoring device comprising an alignment mechanism (Figs.2-3 and 13-14: circular hollow housings) for attaching a plurality of microphones/sensors ([0045]) to a patient’s chest area, as shown in Fig. 3. The heart monitoring device further comprising a processing and recording module 32. (US 10,925,573 B2 and US 2019/0099152 are similar)
Accordingly, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darbari et al. US 2018/0116626 A1 (hereinafter “Darbari”).
Regarding claim 1, Darbari discloses a system for monitoring heart activity (abstract: heart activity monitor: multi-channel stethoscope system. Also see claim 1 “…multi-channel stethoscope”…), the system comprising: 
a power source providing power (not shown/discussed, but inherent since the Darbari’s monitor is an electronic device as shown in generic flowchart Fig.2 and [0034]); 
digital storage (Fig.2: shared memory 22, [0034]; also Fig. 3: memory 47, [0039]) for storing data; 
a processor (Fig.2: sensor subsystem 21, [0034]; also Fig. 3: sensor subsystem 44, [0039]) for controlling operation of the system; 
a main body (exemplary embodiment Figs. 13-15, a main body/housing providing having embedded sensors, e.g. audio sensors) providing main structure, wherein the main body provides an alignment mechanism (As shown in Figs. 13-14, straps, and hooks are present for aligning, and securing the device to a desired location; see [0051:1st sentence]) facilitating proper placement of the system on a wearer (this is treated as an intended use of the “system”, see Figs. 13-14 and [0051]); and 
one or more microphones (audio sensors for acquiring acoustic signals, see [0032] multi-channel stethoscope sensors) for receiving audio signals, wherein the one or more microphones are coupled to the main body (as shown in Figs. 12: 121-124, [0050]; Fig. 13: 1408, 1407, 1412, 1409, [0051] and Fig.15: 1602, 1609, 1606, 1907, [0052]), and the one or more microphones are positioned for placement at auscultatory areas (this is treated as an intended use of the “system”, see Figs. 13-14 and [0050-0052] for placing the device such as shown in Fig. 4 over an auscultatory area based on the intended use of the device).  
Regarding claim 2, Darbari discloses the system of claim 1, wherein the alignment mechanism is a dip, depression, notch, or combinations (Fig.13: hook 1401 is interpreted as a notch) thereof that aligns the system centrally on the sternum, suprasternal notch, or jugular notch (the hooks 1401 receive strap for securing the device to a desired area as shown in Fig. 12).  
Regarding claim 3, Darbari discloses the system of claim 1, wherein the audio signals from each of the one or more microphones are individual tracks (see Fig.3 and [0035] multi-channel stethoscope; or Fig. 8 and [0046] quadraphonic acoustic sensor, or multi-channel phonocardiogram, or Figs.12 and 15 and [0050, 0052] multi-channel stethoscope; multi-channel is interpreted as a plurality of individual audio track or audio signals feed), and the auscultatory areas are selected from an aortic area, pulmonic area, tricuspid area, mitral area, Erb's point, first alternate tricuspid area, or second alternate tricuspid area. (this is treated as an intended use of the “system”, see Figs. 13-14 and [0050-0052] for placing the device such as shown in Fig. 4 over an auscultatory area based on the intended use of the device) 
Regarding claim 4, Darbari discloses the system of claim 1, wherein the one or more microphones are placed in an aortic area, pulmonic area, tricuspid area, and mitral area. (see intended placement as shown in Fig. 14, see [0050-0053] which specifically mention aortic sensor, pulmonary sensor, tricuspid sensor, and mitral sensor for acquiring respective acoustic signals.  Alternatively, see [0055] regarding using sensors that detect whether device is placed properly)
Regarding claim 5, Darbari discloses the system of claim 1, wherein the audio signals are analyzed to evaluate whether heart conditions are present by comparing the audio signals to heart condition data. (Fig. 5 and [0043] “…determine a scoring value for heart diseases and other heart conditions… compared to training algorithms 64 and example data sets 63…”)
Regarding claim 6, Darbari discloses the system of claim 5, wherein the heart condition data is generated based on artificial intelligence, machine learning, deep learning, or combinations thereof.  (Fig.5: training algorithm 64-neural network based classifiers; see [0043]) 
Regarding claim 7, Darbari discloses the system of claim 5, wherein the audio signals are compared to a database providing sample audio signals arranged by heart conditions. (Fig.5: example data sets 63, see [0043] a plurality of data sets are present because each set pertain to a specific heart disease/conditions, such as congestive heart failure, also see Fig.20 and [0056]) 
Regarding claims 8 and 9, these claims pertain to heart condition data used for the analysis step; these limitations are treated as functional limitations. Darbari discloses the system of claim 1, and discloses using machine learning algorithms train using various data sets, this is shown in Fig. 5, [0043] and Fig. 20, [0056]; the training and test datasets are interpreted by the Examiner to encompass the prior, history data of multiple individuals, and prior historic data of the individual utilizing the system as recited in claims 8 and 9, respectively.
Regarding claim 10, Darbari discloses the system of claim 1 further comprising one or more bracket mechanisms (hook 1401 is interpreted as “bracket mechanism”), wherein the one or more bracket mechanisms couple the one or more microphones to the main body (the hooks 1401 receive strap for securing the device, i.e. multi-channel stethoscope, to a desired area as shown in Fig. 12
Regarding claim 11, Darbari discloses the system of claim 1 further comprising a display, wherein the display (display 1612) is capable of showing the audio signals received by the one or more microphones ([0052]).  
Regarding claim 12, Darbari discloses the system of claim 1, wherein the one or more microphones are electronic stethoscopes. (see [0036] multi-channel stethoscope)
Regarding claim 13, Darbari discloses the system of claim 1 further comprising an amplifier, soundproof skirt for the one or more microphones, an oxygen saturation sensor, a blood pressure sensor, or combinations thereof. ([0046] pre-amplifier 54)
Regarding claims 14-20, these claims are rejected by Darbari, under the same rationale as discussed to claims 1 and 3-8, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martin et al. US 2019/0099152 A1 qualifies as a 102 reference to at least the independent claims. Martin discloses an auscultation system, comprising a wearable device comprising alignment mechanism as shown in Fig. 3.  (Laska et al. US 11,045,163 B2 Fig.1 discloses a similar invention)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 24, 2022